Case 3:19-cV-00064-RLY-|\/|PB Document 1 Filed 03/26/19 Page 1 of 5 Page|D #: 1

IN THE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
EVANSVILLE DIVISION
KIRK MOORE and

JENNIFER MOORE,
Plaintiffs,

vs. CAsENo_ §§ loi-w'(p‘“/~ RL{`V~“ Ml)§

UNITED PARCEL SERVICE, INC.,
Defendant.

QQ_M_I?L_A_IEI
Come now the Plaintiffs, Kirk Moore and Jennifer Moore, by counsel, Phillips LaW, P.C.,
and for their cause of action against the Defendant allege and state as folloWs:
Jurisdiction
This Court has jurisdiction in accordance With 42 U.S.C. 2000e governing claims for

discrimination, retaliation and hostile Work environment

General Allegations
l. The Plaintiffs, Kirk Moore and Jennifer l\/Ioore, are residents of Warrick County,
Indiana.
2. The Plaintiff, Kirk Moore, is an employee of the Defendant, United Parcel Service,
Inc., at the Evansville, Indiana, location of 21 Negley, Evansville, Indiana. The corporate
headquarters of the Defendant are located at 55 Glenlake Parkway N.E., Atlanta, Georgia.
3. In March and April, 2017, the Plaintiff, Kirk Moore, began to experience problems

With two co-Workers at his place of employment

Case 3:19-cV-00064-RLY-|\/|PB Document 1 Filed 03/26/19 Page 2 of 5 Page|D #: 2

4. On April 26, 2017, Plaintiff, Kirk Moore, received a text message from someone
whom he did not know. That individual sent him screen shots of a profile on Gaycupid.com with
his picture and telephone number. Plaintiff, Kirk Moore, reported the incident to the NeWburgh
Police Department.

5. Plaintiff’s co-worker, Scott Daugherty, was thereafter identified as the person who had
stolen plaintiffs identity and posted his picture and telephone number on Gaycupid.com.

6. On November 30, 2017, charges were filed against Scott Daugherty in the Warrick
Circuit Court located in Boonville, Indiana, under Cause No. 87C()l-l 71 l-F6-000582, with the
offense of identity deception.

7. Plaintiff reported the incident involving his co~worker, Scott Daugherty, to his
employer, United Parcel Service, Inc., but no action was taken.

8. Following the actions taken by Plaintiff, Kirk Moore, Scott Daugherty and others at
United Parcel Service, lnc. continued to harass him at his place of employment Scott Daugherty
made false work-related accusations against the Plaintiff, Kirk Moore, but his superiors did not
investigate and took no remedial action on behalf of the Plaintiff.

9. From and after his report to the NeWburgh Police Department and his superiors at
United Parcel Service, Inc., Plaintiff, Kirk Moore, began to be singled out at his place of
employment, lectured publically, humiliated and embarrassed The treatment received by
Plaintiff, Kirk Moore, changed drastically even though he had been employed by the company
for twenty-five (25) years prior to these incidents. Plaintiff, Kirk l\/Ioore, believes that he is
viewed as a homosexual and an adulterer due to the posts of Scott Daugherty and the ongoing

conflict.

 

Case 3:19-cV-00064-RLY-|\/|PB Document 1 Filed 03/26/19 Page 3 of 5 Page|D #: 3

lO. When the Plaintiffs, Kirk and Jennifer l\/Ioore, initiated a civil suit against Scott
Daugherty, third-party discovery requests were served upon United Parcel Service, lnc., and
those requests were ignored No discovery was ever provided by United Parcel Service, lnc.

ll. Plaintiff, Kirk l\/Ioore, engaged in a protected activity when he received no redress
from his employer, United Parcel Service, lnc., for the actions of Scott Daugherty and other co-
workers including, but not limited to sexual harassment and work place bullying, by making
formal complaints to his employer, reporting the actions of Scott Daugherty to law enforcement,
and filing a civil action against him.

lZ. Plaintiff, Kirk Moore, has suffered severe emotional distress, anxiety and depression
as a result of the actions or inactions of his employer, United Parcel Service, Inc., and his work
environment has become hostile. In addition, Plaintiff, Kirk Moore, is in constant fear of losing
his job because of his decision to take action against Scott Daugherty.

13. Plaintiff, Jennif`er Moore, has suffered severe emotional distress, anxiety and
depression as a result of the treatment of her husband, Kirk Moore, and his difficulty coping with
his work environment

l4. Plaintiff, Kirk l\/loore, experienced a routine work environment over his twenty-five
(25) years with his employer, United Parcel Service, lnc., until the episodes referred to
hereinabove in that the Defendant has failed to protect the Plaintiff in accordance with the UPS
Code of Conduct and the UPS Policy Book.

15. The reputation of the Plaintiff and his wife, Jennifer l\/loore, in the community has

been damaged as a result of the acts referred to hereinabove

Case 3:19-cV-00064-RLY-|\/|PB Document 1 Filed 03/26/19 Page 4 of 5 Page|D #: 4

16. The distress, anxiety, depression and embarrassment complained of did not occur
until after the actions of Scott Daugherty and the failure of United Parcel Service, Inc., to take
any remedial actions against him, but instead began treating the Plaintiff, Kirk Moore, in a
manner different from the Way he was treated prior to the incident

QQ.l_l_rl_t_l

l7. Plaintiffs incorporate herein by reference rhetorical paragraphs l through 16 as if the
same had been herein again restated

18. The retaliation and discriminatory acts as well as the creation and maintenance of a
hostile Work environment is causally connected to the actions of the Plaintiff, Kirk l\/Ioore, to
protect himself against the efforts of employees at United Parcel Service, Inc. to create a false
impression as to his sexual orientation and an adulterer.

l9. As stated above, Plaintiff, Kirk Moore, has been damaged personally and
professionally as a result of the acts or failure to act of his employer, United Parcel Service, lnc.,
and his reputation in the community has been damaged

WHEREFORE, the Plaintiff, Kirk Moore, prays for damages of and from the Defendant
in the amount of Three Hundred Thousand Dollars ($300,000.00), and for all other relief
appropriate in the premises. f

C_Ollnf.ll

20. Plaintiffs incorporate herein by reference rhetorical paragraphs l through 19 as if the
same had been herein again restated

Zl. As a result of the anxiety, embarrassment, and fear suffered by her husband, Kirk

Moore, the Plaintiff, Jennifer l\/foore, has been damaged in that their marital relationship has

_4_

Case 3:19-cV-00064-RLY-|\/|PB Document 1 Filed 03/26/19 Page 5 of 5 Page|D #: 5

undergone a great stress and strain, and their reputation in the community has undergone damage

22. The damages suffered by the Plaintiff, Jennifer Moore, are directly related to the acts
of retaliation and discriminatory acts as well as the creation and maintenance of a hostile work
environment for her husband is causally connected to the actions of the Plaintiff, Kirk Moore, to
protect himself against the efforts of employees at United Parcel Service, Inc. to create a false
impression as to his sexual orientation

WHEREFORE, the Plaintif`f, Jennif`er Moore, prays for damages of and from the
Defendant in the amount of Three Hundred Thousand Dollars ($300,000.00), and for all other
relief appropriate in the premises

PLAINTIFFS PRAY FOR TRIAL BY JURY.

Respectfully submitted,

 

 

 

Brennan M. Phiiiips, Atty.t . 34152-87
M. Robert Phillips, Atty. §"‘ 34151-87

PHILLIPS LAW, P.C.

301 W. Main Street

Post Office Box 427
Boonville, IN 47601
Telephone No. (812) 897-4400
Fax No. (812) 897-4451
E~l\/lail:

